                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LIBERTY INSURANCE UNDERWRITERS, )
INC.,                           )
                                )
               Plaintiff,       )
                                )
               v.               )                  1:16CV1377
                                )
BEAUFURN, LLC,                  )
                                )
               Defendant.       )


                    MEMORANDUM OPINION AND ORDER

     This case comes before the Court on the “Motion to Compel

Production of Documents” (Docket Entry 90) (the “First Motion”) by

Beaufurn, LLC (the “Defendant”) and “Defendant’s Motion to Conduct

In Camera Review, Compel Deposition Testimony, and Exclude Evidence

of Damages” (Docket Entry 110) (the “Second Motion”).             For the

following reasons, the Court will grant the Second Motion in part,

deny the Second Motion in part as moot, and deny the First Motion

as moot.1




     1 The undersigned United States Magistrate Judge enters an
order rather than a recommendation because “motions to compel
discovery” under the Federal Rules of Civil Procedure constitute
“[n]ondispositive matters [which] may be referred to a magistrate
judge [for rulings] without the parties’ consent,” Mvuri v.
American Airlines, Inc., 776 F. App’x 810, 810-11 (4th Cir. 2019)
(citing Fed. R. Civ. P. 72(a)), cert. denied, ___ U.S. ___, 140 S.
Ct. 1227 (2020). Similarly, as a general proposition, “[an] order
disposing of [a] Rule 37 motion for sanctions is undoubtedly a
nondispositive matter [for purposes of] Rule 72.” Kebe ex rel.
K.J. v. Brown, 91 F. App’x 823, 827 (4th Cir. 2004).




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 1 of 26
                                    BACKGROUND

       The instant dispute arose when Defendant, during discovery,

attempted       to     obtain   documents       and   information   from      Liberty

Insurance Underwriters Inc. (the “Plaintiff”), in connection with

Plaintiff’s contractual and equitable-subrogation claims against

Defendant.       By way of brief summary, Defendant sold chairs to the

Cheesecake Factory (“TCF”), and Janet Kinzler (“Kinzler”), a TCF

patron, sustained injuries when she fell from one such chair.

(Docket Entry 52 (the “Operative Complaint”), ¶ 11.)                 Kinzler sued

TCF for negligence (id., ¶ 18), and TCF and Plaintiff, TCF’s

insurer, (as well as another insurer not a party here) ultimately

settled with Kinzler (id., ¶¶ 28–29).                   In this action, Plaintiff

has sought to recover from Defendant (i) the expenses Plaintiff

incurred by defending TCF in Kinzler’s suit and (ii) the portion of

Kinzler’s settlement that Plaintiff paid on TCF’s behalf.                       (See

id.,    ¶¶     38–41    (contractual   indemnity         for   defense   expenses),

¶¶     42–45    (contractual      indemnity       for     settlement),   ¶¶    46–49

(equitable contribution), ¶¶ 83–88 (breach of contract for defense

expenses), ¶¶ 89–91 (breach of contract for settlement).)2


     2 After the parties filed cross-motions for summary judgment,
the Court (per United States District Judge William L. Osteen, Jr.)
denied in part and granted in part both motions. In particular,
Judge Osteen concluded that TCF included with certain purchase
orders “Terms and Conditions” that “required [Defendant] to carry
commercial general liability insurance of a specified amount and
type and to indemnify . . . TCF, for damage ‘arising out of, or in
connection with the use of any Product provided by [Defendant].’”
                                                     (continued...)

                                            2




     Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 2 of 26
     The   First   Motion   challenges      Plaintiff’s    invocation    of

attorney-client privilege and the work-product doctrine in response

to several of Defendant’s requests for production of documents

(“Document Requests”).      (See Docket Entry 90, ¶¶ 4–7; see also

Docket Entries 90-1 (copy of Defendant’s second set of Document

Requests), 90-2 (copy of Plaintiff’s responses to second set of

Document   Requests),     90-3   (privilege     log),     92   (supporting

memorandum).)   More specifically, Defendant has asserted that its

defense    against      Plaintiff’s       equitable-subrogation     claim

necessitates the production of materials that Plaintiff has refused

to provide.     (See Docket Entry 92 at 4–5.)             In that regard,

Defendant has argued that the protections of the attorney-client

privilege and work-product doctrine remain subject to waiver, given



     2(...continued)
(Docket Entry 76 at 4 n.1 (quoting Docket Entry 52-8 (TCF Purchase
Order No. 5616 dated Dec. 3, 2007)).)               However, such
interpretation only applied to purchase orders that TCF sent
Defendant on or before January 15, 2007. (Id. at 24–25 (granting
Plaintiff summary judgment insofar as “the terms and conditions
attached to TCF’s purchase orders controlled the contracts between
TCF and [Defendant]”).)      After that date, Defendant used a
“signature sheet [that] made acceptance of TCF’s offers expressly
conditional on TCF’s assent to new terms.” (Id. at 25.) Because
TCF never provided such assent, “no contract was formed until
performance” (id.), and only price and quantity, the “terms on
which the parties had expressly agreed” (id.) governed contracts
after January 15, 2007.    (See id. at 25–29 (granting Defendant
“summary judgment for any claims premised upon a breach of
[conflicting insurance and indemnification] provisions”).) Judge
Osteen further clarified that, despite the fact that the Operative
Complaint alleges “equitable contribution” (Docket Entry 52,
¶¶ 46–49), “Plaintiff intended to bring an equitable[-]subrogation
claim against [Defendant]” (Docket Entry 76 at 33).

                                      3




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 3 of 26
that the Document Requests pertain to the reasonableness of the

settlement in the Kinzler suit and whether, as a matter of equity,

Plaintiff may recover that amount from Defendant.                   (See id. at

5–12.)    The parties failed to resolve their dispute by means of a

telephonic “meet and confer” conference on November 5, 2020.

(Docket    Entry    90,        ¶     8.)       Accordingly,    Defendant     has

“request[ed] . . . an Order requiring [Plaintiff] to fully respond

to all [Document R]equests . . . regarding settlement, settlement

strategy, legal strategy, and punitive damages from the underlying

suit.”    (Docket Entry 92 at 12.)

     In response, Plaintiff has contended that the Court should

deny the First Motion because (i) Defendant “fail[ed] to identify

the specific discovery responses and documents at issue” (Docket

Entry 93 at 7 (standard capitalization applied)), (ii) Defendant

sought    relief   in     an       untimely    manner   (id.   at   9–11),   and

(iii) “Plaintiff provided full and complete responses to [the

relevant Document Requests]” (id. at 12 (standard capitalization

applied)).    In doing so, Plaintiff stated:

     [T]he crux of Plaintiff’s equitable[-]subrogation claim,
     as is relevant here, is that [Defendant] contributed to
     the harm suffered by [] Kinzler as a joint tortfeasor
     under an equitable[-]indemnification theory. Under this
     theory of liability, the “claimed loss” sought to be
     shifted from [Plaintiff] to [Defendant] will be
     commensurate with the percentage of fault that is
     allocated to [Defendant].     This could, but may not
     necessarily be, the entire amount Plaintiff paid in
     settlement of the Underlying Action. If [Defendant] is
     determined to be a joint tortfeasor, no significant
     amount of proof will be required to demonstrate that

                                           4




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 4 of 26
     [Defendant] is primarily liable and that justice requires
     that its percentage of the amount Plaintiff paid in
     settlement should be entirely shifted from Plaintiff to
     [Defendant] as it will have been adjudicated to be at
     fault.

(Id. at 16–17.)    Defendant replied.         (See Docket Entry 96.)

     The Court (per the undersigned United States Magistrate Judge)

set a hearing on the First Motion for January 27, 2021 (Text Order

dated Jan. 19, 2021), and directed Plaintiff to file a copy of its

initial disclosures (and any supplementation) in advance of that

hearing (Text Order dated Jan. 26, 2021).               Plaintiff complied.

(See Docket    Entry   102.)    As     to    damages,   Plaintiff’s   initial

disclosure    states   as   follows:       “Plaintiff   alleges   damages   of

$3,803,123.34. [] Kinzler’s claims were settled for the sum of

$4,375,000, of which Plaintiff paid the sum of $3,558,284.39.

Plaintiff paid defense costs of $244,838.95.                Pre- and post-

judgment interest at the rate of 10% per annum.”            (Id. at 12.)3

     During the hearing, the undersigned addressed the scope of the

First Motion, explaining that Defendant appeared to have sought

relief with respect to two different sets of Document Requests:

Document Requests 45, 46, 50, 52, 53, and 54 (from the second set)

as well as Document Request 57 (from the third set).              (See Minute




     3 In other words, Plaintiff asserted that Defendant should
bear 100 percent of the settlement and defense costs that Plaintiff
incurred in connection with Kinzler’s claims.

                                       5




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 5 of 26
Entry dated Jan. 27, 2021.)4       Defendant agreed, clarifying that the

Document    Requests    at    issue    relate    to   three    aspects    of   the

underlying litigation: the decision not to involve Defendant in the

Kinzler suit, the decision to have TCF accept liability in that

suit, and the effect of Kinzler’s proposed amended complaint,

including a punitive-damages claim, on the settlement.                (See id.)

     Thereafter,     the     undersigned    questioned      the   parties    about

Document Request 57, which asks for “[t]he invoices and bills

submitted    to   [Plaintiff]     by    the     attorneys     representing     and

defending TCF in the [Kinzler] lawsuit” (Docket Entry 93-1 at 93).

(See Minute Entry dated Jan. 27, 2021.)            Plaintiff had objected to

that request on the basis of “the attorney-client privilege, work[-

]product doctrine and/or mediation privileges” and stated that

“[a]ll potentially responsive documents that are subject to such

privileges    were     listed    on    Plaintiff’s      previously       produced

[p]rivilege [l]og.”          (Docket Entry 93-1 at 93.)              During the

hearing, Defendant acknowledged that it had received some invoices

and bills and represented that, except for Plaintiff’s privilege-

based objections, it lacked any grounds to believe that Plaintiff

had withheld responsive documents.            (See Minute Entry dated Jan.


     4 The Clerk’s Office audio-recorded the hearing. (See Minute
Entry dated Jan. 27, 2021.) In preparing this Memorandum Opinion,
the undersigned used that recording to confirm exactly what
transpired, including (in some instances) by writing down verbatim
quotations. The description that follows above includes some such
quotations in order to provide as full a picture as possible
without delaying matters to obtain a transcript.

                                        6




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 6 of 26
27, 2021.)      The undersigned orally granted the First Motion in

part, directing Plaintiff to review the privilege log to determine

the existence of documents responsive to Document Request 57. (See

id.)    The undersigned further ordered Plaintiff, by February 2,

2021, either to (i) revise its response to Request 57 if it

identified no such documents, or (ii) indicate which privilege log

documents Plaintiff had withheld as concerns Document Request 57.

(See id.) The undersigned directed Defendant, by February 5, 2021,

to file a notice stating whether Defendant continued to seek relief

as to Document Request 57.       (See id.)5

       Next, the undersigned turned to Document Request 54, which

covers “[a]ll documents and things regarding, addressing, and/or

discussing why [Plaintiff] is taking a position in the present

lawsuit inconsistent with the . . . position that it took, or which

the attorneys it hired to represent TCF took and with which

[Plaintiff] agreed, in the [Kinzler] lawsuit” (Docket Entry 90-1 at

9).    (See Minute Entry dated Jan. 27, 2021.)         Defendant conceded

the overbreadth of Document Request 54 as drafted and explained

that    Defendant   sought   documents    concerning    why   TCF   accepted

liability despite its position in the Kinzler suit that neither the

premises nor the chairs qualified as unsafe.             (See id.)     After

Defendant acknowledged that other Document Requests (particularly


     5 The record does not demonstrate the parties’ compliance
with the foregoing orders.   (See Docket Entries dated Jan. 27,
2021, to present (lacking any notice filed by Defendant).)

                                      7




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 7 of 26
Document Requests 45 and 53, and perhaps 46) cover that same topic,

the undersigned denied the First Motion as to Document Request 54.

(See id.)

       Having identified and narrowed the Document Requests at issue,

the undersigned took up the parties’ arguments in connection with

the First Motion.          In particular, the undersigned noted that

Defendant had failed to sufficiently develop its contention that

“[c]orrespondence and communications in the [Kinzler suit] between

TCF and its counsel are not protected by any attorney-client

privilege [Plaintiff] may assert” (Docket Entry 92 at 4) and thus

declined to grant Defendant relief on that ground (see Minute Entry

dated Jan. 27, 2021).         As concerns Plaintiff’s arguments, the

undersigned concluded that (i) the meet-and-confer had clarified

the scope of the First Motion, (ii) the privilege log fails to

identify    which   documents,    if    any,   pertain   to   which   Document

Requests, and (iii) Defendant justifiably had waited to pursue the

First Motion in light of the parties’ agreement to stay discovery

pending resolution of other issues in the case.               (See id.)    The

undersigned thus elected not to deny the First Motion on any of

Plaintiff’s proffered bases.           (See id.)      The pertinent question

then    became   whether    the   privilege     log    identifies     documents

responsive to Document Requests 45, 46, 50, 52, and 53, as to which

no privilege (or work-product protection) applies.             (See id.)




                                        8




    Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 8 of 26
       After inquiring of Defendant about its positions concerning

the applicability of the attorney-client privilege and the work-

product      doctrine,    the    undersigned           questioned        Plaintiff    about

(i)    how    Plaintiff     intended        to    preserve         the   attorney-client

privilege and work-product protection given its inclusion on the

witness list       of    attorneys      involved        in   the    Kinzler     suit,   and

(ii) why Plaintiff need not disclose its rationale for contending

(as it did in its initial disclosure) that Defendant bears full

responsibility for the entire amount of the Kinzler settlement paid

by    Plaintiff.        (See    id.)        On   the    former      subject,    Plaintiff

eventually expressed its willingness to remove all attorneys from

its witness list.        (See id.)      The undersigned ordered Plaintiff to

supplement      its      initial       disclosures           consistent        with     that

stipulation.       (See id.)

       As far as its damages computation, Plaintiff asserted that

documents relating to its rationale qualify as work product and

that conversations with counsel about such rationale fall within

the scope of the attorney-client privilege.                        (See id.)     However,

Plaintiff declined to explain (in response to repeated questioning

from the undersigned) why Plaintiff need not disclose its basis for

contending Defendant must bear the entire loss (i.e., the full

settlement      amount      paid       by    Plaintiff),           despite     apparently

acknowledging that Defendant merely “contributed” to the loss via

the sale of an allegedly defective chair.                     (See id.)


                                             9




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 9 of 26
     Following the foregoing exchange, the undersigned stated that

“[Plaintiff wa]s frustrating the discovery process by refusing to

provide information about how and why 100 percent of the settlement

costs should be shifted, as a matter of equitable subrogation, to

[Defendant]” (id.).       In that regard, the undersigned stated that

Plaintiff    had   (i)    lodged   unsustainable          objections     during   a

deposition pursuant to Federal Rule of Civil Procedure 30(b)(6)

(“Rule   30(b)(6)”),      and   (ii)     provided    an     inadequate      damages

computation in its initial disclosures.               (See id.)        As to the

latter point, the undersigned quoted from Plaintiff’s initial

disclosures, noting the lack of “any analysis of what facts support

[Plaintiff’s] computation of damages” (id.).                  To correct those

deficiencies, the undersigned ordered the parties to take the

following    “interim    steps”    (as    a   precursor     to   any   in   camera

inspection of the documents in the privilege log or other relief

Defendant had requested):

     (1) “[Plaintiff must] provid[e] a proper disclosure as to the

computation of damages as required by [Federal] Rule [of Civil

Procedure] 26” (“Rule 26”) (id.);

     (2)    “[Plaintiff    must]   prepare      a   new    privilege     log   that

addresses specifically which documents . . . in the [existing]

privilege log . . . are responsive to [Document Requests 45, 46,

50, 52, and 53]” (id. (referring to Docket Entry 90-3)); and




                                         10




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 10 of 26
       (3) “[Defendant may] draft five contention interrogatories

that [Plaintiff] will have to answer” (id.).

       The   undersigned     instructed        that       Plaintiff’s      supplemental

damages computation must explain the basis for the percentage of

settlement costs that, in Plaintiff’s view, Defendant must bear and

that the contention interrogatories should elicit from Plaintiff

“its contentions,” as well as “the factual bases supporting those

contentions”       (id.).      Underscoring         the    need    for     Plaintiff   to

“provide     a    legitimate    computation         of     damages       which    includes

analysis of how the relevant facts lead to that dollar figure” and

“give legitimate answers to reasonable contention interrogatories,”

the undersigned described possible consequences if Plaintiff failed

to comply, to include “production of documents that are on the

privilege log and . . . a further Rule 30(b)(6) deposition.”                        (Id.)

The hearing concluded with the undersigned imposing a deadline of

February     5,     2021,      for     (i)     an        updated     privilege       log,

(ii)     Plaintiff’s         responses         to         Defendant’s        contention

interrogatories,       and     (iii)    Plaintiff’s          supplemental          initial

disclosures. (See id.) Additionally, the undersigned directed the

parties,     by    February     8,     2021,     “to       file      a    joint     status

report . . . identifying any outstanding disputed issues and any

requests they have for a remedy as to those disputes” (id.).

       Consistent with the foregoing orders, the parties timely filed

a joint status report (Docket Entry 104) (the “Report”), attaching


                                         11




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 11 of 26
as exhibits a copy of Defendant’s contention interrogatories with

Plaintiff’s responses (Docket Entry 104-1), updated privilege logs

(Docket     Entries    104-2,   104-3),    and    a     copy   of   Plaintiff’s

supplemental initial disclosures (Docket Entry 104-4).                The Report

indicates that the parties “held a telephone conference on February

8, 2021 to discuss th[e] Report and the documents served by

[Plaintiff]” (Docket Entry 104, ¶ 6).            “During th[at] discussion,

each party had the opportunity to discuss the appropriateness of

[Plaintiff]’s responses, and the parties could not reach agreement

as to (a) whether the responses were sufficient and appropriate,

(b)    whether   the   responses    accorded     with    the     Order   of   [the

undersigned] . . ., and (c) whether [Plaintiff]’s responses warrant

further involvement from the Court.”           (Id., ¶ 7.)

       In particular, Defendant asserted that Plaintiff had failed to

“comply with the Court’s orders to respond in good faith” in

answering Defendant’s contention interrogatories and supplementing

the damages computation in its initial disclosures.                 (Id., ¶ 8.)

Defendant further expressed its “plan[] to request [that] the Court

conduct an in camera review of the responsive documents identified

on [Plaintiff]’s updated privilege log, . . . review [Plaintiff]’s

responses to [Defendant’s] ‘contention interrogatories’ and updated

initial      disclosures     for   appropriateness         and      sufficiency,

and . . . order a new [Rule] 30(b)(6) deposition of [Plaintiff].”

(Id.)      For its part, Plaintiff stated that it had responded


                                      12




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 12 of 26
appropriately,   “contend[ed]    that   the    issue   for   the   Court   to

determine is whether [Plaintiff] has waived the attorney-client

privilege and work[-]product protections under the circumstances of

this case,” and maintained that no such waiver had occurred. (Id.,

¶ 9.)

     Thereafter, the parties jointly moved to continue the then-

scheduled April 2021 trial (Docket Entry 107, ¶ 1), indicating that

discovery issues remained unresolved (id., ¶¶ 4–7) and expressing

uncertainty about “whether Defendant need[ed] to file a new Motion

to Compel in connection with the Report and the [above-referenced]

dispute[s]” (id., ¶ 7).       The undersigned issued a Text Order

(i) noting that Defendant had failed to seek additional relief

despite having stated in the Report its “plan” to do so, and

(ii) establishing a briefing schedule for “any motion regarding

matters addressed in [the] Report.”           (Text Order dated Mar. 2,

2021.)   Defendant timely filed the Second Motion, which asks

     th[e] Court (1) to conduct an in camera review of
     responsive but allegedly privileged documents from
     Plaintiff, . . . (2) to order production of those same
     documents if relevant and appropriate, (3) to order an
     additional Rule 30(b)(6) deposition . . . [during which
     Plaintiff] is prohibited from instructing its witness not
     to answer certain questions, and (4) to exclude evidence
     of damages from admission at trial.

(Docket Entry 110 at 1; see also Docket Entry 111 (supporting

memorandum).)    Plaintiff responded in opposition (Docket Entry

114), and Defendant replied (Docket Entry 115).



                                   13




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 13 of 26
                                 DISCUSSION

     I. Relevant Standards

     A. Computation of Damages

     Rule 26 requires that litigants provide initial disclosures to

one another, to include “a computation of each category of damages

claimed by the disclosing party — who must also make available for

inspection and copying as under [Federal] Rule [of Civil Procedure]

34 the documents or other evidentiary material, unless privileged

or protected from disclosure, on which each computation is based,

including materials bearing on the nature and extent of injuries

suffered . . . .”         Fed. R. Civ. P. 26(a)(1)(A)(iii); see also

Majdalani v. Legacy Bank, No. 06–1317, 2007 WL 2694043, at *2 (D.

Kan. Sept. 11, 2007) (unpublished) (“The [initial disclosure] shall

include specific dollar amounts and the computations supporting the

amounts   requested.”).         Although       Rule   26   does      not    define

“computation,” it nonetheless “contemplates some analysis,” City &

Cnty. of San Francisco v. Tutor-Saliba Corp., 218 F.R.D. 219, 221

(N.D. Cal. 2003).       In that regard, “courts . . . require more than

a mere dollar amount to satisfy the computation requirement.”

Companion Prop. & Cas. Ins. Co. v. U.S. Bank Nat’l Ass’n, No.

3:15-cv-1300,    2016    WL   3452734,    at   *1   (D.S.C.   June    24,   2016)

(unpublished).      “Put summarily, [ P]laintiff needs to provide

[ D]efendant[] with an initial estimate as to [Plaintiff’s] claimed

damages and at least some analysis of how the relevant facts lead


                                     14




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 14 of 26
to that dollar figure.”       Pressman v. Publix Super Mkts., Inc., No.

06-61350-CIV, 2007 WL 9700541, at *1 (M.D. Fla. May 3, 2007)

(unpublished) (internal quotation marks omitted).

       B. Sanctions

       Federal Rule of Civil Procedure 37 (“Rule 37”) authorizes the

Court to sanction a party for failing to comply with a discovery

order.    See Fed. R. Civ. P. 37(b)(2)(A) (“If a party . . . fails to

obey an order to provide or permit discovery, . . . the court where

the     action   is   pending    may   issue    further   just   orders.”).

“[Although] sanctions imposed pursuant to Rule 37(b) must be in

response to a failure to comply with a court order, such order may

be oral and need not be in writing.”           Snead v. Automation Indus.,

Inc., 102 F.R.D. 823, 828–29 (D. Md. 1984).

       Appropriate sanctions for violation of a discovery order may

include

       (i) directing that the matters embraced in the order or
       other designated facts be taken as established for
       purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or
       opposing designated claims or defenses, or from
       introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is
       obeyed;
       (v) dismissing the action or proceeding in whole or in
       part;
       (vi) rendering a default judgment against the disobedient
       party; or
       (vii) treating as contempt of court the failure to obey
       any order . . . .




                                       15




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 15 of 26
Fed. R. Civ. P. 37(b)(2)(A)(i)–(vii) (emphasis added); see also

Fed. R. Civ. P. 37(b)(2)(C) (“Instead of or in addition to the

orders [listed in Rule 37(b)(2)(A)], the court must order the

disobedient party, the attorney advising that party, or both to pay

the reasonable expenses, including attorney’s fees, caused by the

failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust.”).                       In deciding

what Rule 37 sanctions to impose, “[t]he [C]ourt must determine

(1) whether the non-complying party acted in bad faith, (2) the

amount      of   prejudice     that    noncompliance      caused   the    adversary,

(3)     the      need    for   deterrence      of   the    particular      sort   of

non-compliance, and (4) whether less drastic sanctions would have

been effective.”         Anderson v. Foundation for Advancement, 155 F.3d

500, 504 (4th Cir. 1998).

       II. Analysis

       On     February    8,   2021,    Plaintiff   supplemented     the     damages

computation in its initial disclosures as follows:

       [] Kinzler’s claims were settled for the                      sum     of
       $4,375,000, of which Plaintiff paid the                       sum     of
       $3,558,284.39.

       1. Damages Based on [Defendant]’s Breach of its
       Contractual Obligations to Name TCF as an Additional
       Insured

       [Defendant] breached its contractual obligation to
       name . . . TCF . . . as an additional insured on a
       liability insurance policy that was required to be
       primary and not contributory to TCF’s insurance pursuant
       to the parties’ contract created by TCF’s purchase orders
       dated January 15, 2007 and earlier. Such coverage was to

                                          16




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 16 of 26
 be in the amount of $2,000,000 per occurrence and was not
 to “be cancelable or amended by [Defendant] except upon
 thirty (30) days written notice to” TCF by [Defendant]’s
 insurer. [Defendant]’s primary liability policy in place
 at the time of [] Kinzler’s claim had per occurrence
 limits of $1,000,000 and its excess policy had limits of
 $4,000,000 per occurrence. Both policies were written by
 Cincinnati Insurance Company. [] Kinzler’s case was
 resolved for a total of $4,375,000. Of that amount, TCF
 paid $316,715.51, [another non-party insurer] paid
 $500,000    and    [Plaintiff]     paid   $3,558,284.39.
 [Plaintiff]’s post-tender defense costs were $61,554.56.
 Had [Defendant] named TCF as an additional insured on its
 policy, Plaintiff would have had no indemnity obligation
 in the Kinzler matter as the majority of the loss would
 have been the obligation of Cincinnati.      Accordingly,
 Plaintiff’s damages as the result of [Defendant]’s
 failure to name TCF as an additional insured were
 $3,619,838.95.

 In the alternative, if the Court determines that
 [Plaintiff]’s damages are limited to [Defendant]’s
 contractual obligation to name TCF on a policy of
 insurance in the amount of $2,000,000, then the following
 damages are claimed.    Subsequent to exhaustion of the
 $2,000,000 limits, a total of $2,375,000 would have
 remained for satisfaction by TCF’s self-insured retention
 of $500,000, [the non-party insurer]’s excess policy of
 $500,000     and    [Plaintiff’s]     umbrella    policy.
 [Plaintiff]’s indemnity obligation would have been
 $1,375,000 and thus, its damages with regard to indemnity
 were     $2,183,284.39     ($3,558,284.39-$1,375,000).
 [Plaintiff] also would not have been required to pay
 defense costs in the underlying action which totaled
 $61,554.56 for total damages of $2,244,838.95.

 2. Damages     Based   on   [Defendant]’s   Role   as   a   Joint
 Tortfeasor

 In   the   alternative,    [Plaintiff]    seeks   damages
 commensurate with [Defendant]’s share of liability for []
 Kinzler’s economic damages up to a maximum of the
 $3,558,284.39 it contributed to the settlement and based
 on amounts and allocations to be determined at trial. In
 the underlying litigation, [] Kinzler claimed that her
 economic losses were $4,036,040.76 broken down as
 follows: past and future loss of income $734,434; medical
 expenses not paid by workers’ compensation $209,521.48;

                                17




Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 17 of 26
     workers’ compensation lien $119,982.44; out of pocket
     expenses $25,921.44; and future costs of health care
     $2,946,181.40. For purposes of illustration only, if []
     Kinzler’s economic damages are found to have been
     $3,000,000 and [Defendant] is found 60% liable for []
     Kinzler’s injuries, then [Plaintiff] seeks damages in the
     amount of $1,800,000.

     Pre- and post- judgment interest at the rate of 10% per
     annum.

(Docket Entry 104-4 at 6–8.)

     Via the Second Motion, Defendant has challenged the adequacy

of the damages computation in Plaintiff’s supplemental disclosures,

asserting in pertinent part that

     [Plaintiff]’s second method of calculating damages
     provides no additional information in response to [the
     undersigned]’s order. [Plaintiff] avoids specifying the
     amount of damages beyond “damages commensurate with
     [Defendant]’s share of liability” for [] Kinzler’s
     damages.   [Plaintiff] attempts to dress up its vague
     damages claim by breaking the total amount sought into
     its various components, but [Plaintiff] makes no attempt
     to address the question [the undersigned] asked of it
     during the [January] hearing; namely, what percentage of
     fault is [Plaintiff] asserting is attributable to
     [Defendant].   As such, [Defendant] moves the Court to
     order [Plaintiff] to provide a more specific statement of
     damages sought. In the alternative, and as a result of
     [Plaintiff]’s failure to comply with [the undersigned]’s
     order and repeated failure to disclose the information,
     [Defendant] moves the Court to exclude any evidence as to
     damages in this action.

(Docket Entry 111 at 3 (internal citations omitted) (quoting Docket

Entry 104-4 at 7).)

     In response, Plaintiff has argued that the Court should

decline to consider the Second Motion because Defendant failed to

“certify   it   arranged   the   required   conference   with   Plaintiff”


                                    18




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 18 of 26
(Docket Entry 114 at 5), as mandated by Local Rule, see M.D.N.C. LR

37.1(a) (requiring movant who seeks discovery-related relief to

file certificate attesting to “personal consultation and diligent

attempts to resolve differences”).         On the merits, Plaintiff has

contended that the damages computation in its supplemental initial

disclosure complies “with the Court’s instruction” (Docket Entry

114 at 7 (emphasis added)) and Rule 26.           (See id. at 6–8.)      As

concerns    “Defendant’s        alternatively    requested     evidentiary

sanctions” (id. at 8), i.e., the exclusion of Plaintiff’s evidence

on damages, Plaintiff has maintained that “the Court has not

previously issued an order holding that Plaintiff’s revised damages

computation is deficient” (id.), such that Defendant may not seek

sanctions under Rule 37(b)(2)(A).          Defendant replied, addressing

only the first of Plaintiff’s arguments by explaining that the

parties conferred telephonically on February 8, 2021, before the

filing of the Report and the Second Motion.        (See Docket Entry 115

at 1–3.)

     Because Plaintiff’s joint-tortfeasor damages computation does

not comply with the undersigned’s oral order, Rule 37(b)(2)(A)

authorizes sanctions.      In that regard, more than once during the

hearing, the undersigned characterized the damages computation in

Plaintiff’s initial disclosures as inadequate.           (See Minute Entry

dated. Jan. 27, 2021.) As a result, the undersigned orally ordered

Plaintiff   to   revise   its    initial   disclosures   by,   inter   alia,


                                     19




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 19 of 26
explaining the basis for apportioning fault (and some percentage of

the settlement costs) to Defendant and “provid[ing] . . . analysis

of how the relevant facts lead to that dollar figure” (id.).

Notwithstanding Plaintiff’s contrary argument (see Docket Entry 114

at 8), noncompliance with the foregoing directive may result in

sanctions under Rule 37(b)(2)(A), regardless of whether the Court

issued a written order memorializing its instructions.          See Snead,

102 F.R.D. at 828–29. Indeed, the parties properly recognized such

instructions as “order[s]” in submitting the Report.           (See Docket

Entry 104, ¶ 3 (“As ordered by [the undersigned], [Plaintiff]

served . . . revised initial disclosures[] on [Defendant] via

e-mail on February 5, 2021.” (emphasis added)).)

     With respect to Plaintiff’s second theory of damages (“based

on [Defendant]’s role as a joint tortfeasor” (Docket Entry 104-4 at

7 (standard capitalization applied))), Plaintiff’s supplementation

falls short because it neither (i) identifies the portion of the

settlement   costs   that   Plaintiff   contends   Defendant    must   bear

(whether 100 percent or something less), nor (ii) explains the

factual basis for apportioning any particular percentage of fault

to Defendant, for purposes of Plaintiff’s equitable-subrogation

claim.   (See id. at 7–8.)        Instead, the supplemental damages

computation merely relates the total settlement amount, as well as

the categories of damages that Kinzler claimed in the underlying

action (see id.), and includes an “illustration” restating that


                                   20




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 20 of 26
Plaintiff has sought to recover from Defendant a share of Kinzler’s

(undetermined) economic damages mirroring Defendant’s (unspecified)

degree of fault (see id. at 8).                 The vagueness of the foregoing

disclosure      (to     include      the    “illustration,”           framed     as   a

hypothetical) contravenes the undersigned’s order to Plaintiff to

provide a concrete damages figure and some analysis in support of

that figure.

       As mentioned above, Rule 37 declares that a violation of a

discovery order authorizes the Court to “prohibit[] the disobedient

party from supporting . . . designated claims,” Fed. R. Civ. P.

37(b)(2)(A)(ii), as well as “from introducing designated matters in

evidence,” id.        To assess the propriety of such sanction here, the

Court has applied the relevant factors, Anderson, 155 F.3d at 504,

and     concludes     that   (i)     Plaintiff          has   squandered       numerous

opportunities to remedy its deficient damages disclosure (thus

evidencing     bad     faith),     (ii)    such    behavior     has    significantly

hindered Defendant’s trial preparation, (iii) the Federal Rules of

Civil Procedure do not countenance such obfuscation (which demands

deterrence), and (iv) no lesser sanction appears adequate given

that Plaintiff’s non-compliant supplemental damages computation

followed Plaintiff’s repeated refusal to answer the undersigned’s

questions     on    that   topic    (during       the    hearing)     and   subsequent

inability to resolve the issue by conferring with Defendant in

connection with the Report.


                                           21




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 21 of 26
         Accordingly,   because    Plaintiff’s    supplemental       initial

disclosures offer inadequate details and analysis about the second

theory of damages therein (“based on [Defendant]’s [alleged] role

as   a    joint   tortfeasor”   (Docket   Entry   104-4   at   7   (standard

capitalization applied))), the Court (per the undersigned) will

grant the Second Motion in part6 and “prohibit[ Plaintiff] from

supporting . . . [its joint-tortfeasor, equitable-subrogation]

claim[] . . . or from introducing [a theory that Defendant bears

liability for some percentage of the settlement and defense costs

paid by Plaintiff] in evidence,” Fed. R. Civ. P. 37(b)(2)(A)(ii).

Additionally, because the Court finds no substantial justification

for Plaintiff’s noncompliance and no other circumstances make an

award of expenses unjust, “the [C]ourt must order [Plaintiff], the

attorney advising [Plaintiff], or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure [to

comply],” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added).


     6   Rule 37(b) empowers the Court to remedy violations of
discovery orders, regardless of whether a party moves for such
relief. See Fed. R. Civ. P. 37(b)(2)(A) (providing for sanctions
without requiring party to seek relief by motion); see also Fed. R.
Civ. P. 16(f)(1)(C) (describing judicial authority to sua sponte
issue Rule 37(b) sanctions for disobedience of pretrial order). As
a result, contrary to Plaintiff’s argument (see Docket Entry 114 at
4–5), the procedural impropriety of the Second Motion, if any,
poses no bar to sanctioning Plaintiff under Rule 37(b). In any
case, Defendant’s participation in the telephonic conference on
February 8, 2021, during which the parties discussed the issues
pertinent to the Second Motion (see Docket Entry 115 at 1–3),
satisfies any applicable meet-and-confer requirement. Thus, the
Court declines to deny the Second Motion on the grounds that its
filing violated Local Rule 37.1(a).

                                     22




     Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 22 of 26
       The foregoing resolution moots the remainder of Defendant’s

requests in the Second Motion and the whole of the First Motion.

More specifically, the Second Motion asks that the Court review

privilege log documents and order another Rule 30(b)(6) deposition.

(See Docket Entry 110 at 1.) However, the documents that Plaintiff

has    withheld    and   the   questions   the   Rule   30(b)(6)   deponent

previously declined to answer (on the instructions of counsel for

Plaintiff) both concern whether and to what extent Plaintiff may

shift the Kinzler settlement costs to Defendant by means of a

joint-tortfeasor, equitable-subrogation claim.7           The First Motion

likewise seeks documents that pertain to Plaintiff’s pursuit of an

equitable-subrogation claim based on apportionment of fault to

Defendant (see Docket Entry 92 at 5–12), which Plaintiff may not

pursue in accordance with this Order.8




     7 Consistent with that understanding, Defendant has styled
the evidentiary sanction as an “alternative” request. (See Docket
Entry 111 at 6.)

     8 As concerns the first (contractual) theory of damages newly
presented in Plaintiff’s supplemental initial disclosures,
Defendant has argued that “the Court [should] strike [such] method
or theory . . . and enter an Order prohibiting [Plaintiff] from
introducing any evidence regarding a purported breach of a contract
entered into in 2007” (Docket Entry 111 at 3).         Because the
asserted deficiencies with the foregoing theory relate to issues
other than Plaintiff’s compliance with the undersigned’s discovery
order (subjecting Plaintiff to Rule 37(b)(2)(A) sanctions), the
Court declines to address them here. Defendant may seek separate
appropriate relief as to that aspect of Plaintiff’s supplemental
damages computation.

                                      23




      Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 23 of 26
                                 CONCLUSION

     Plaintiff’s damages computation in its supplemental initial

disclosures fails to comply with the undersigned’s order directing

Plaintiff to clarify its contention as to the amount of its claimed

damages for equitable subrogation premised on Defendant’s alleged

status as a joint tortfeasor and to provide some analysis to

support that contention.

     IT IS THEREFORE ORDERED that the Second Motion (Docket Entry

110) is GRANTED IN PART, such that (A) Plaintiff may not pursue an

equitable-subrogation claim against Defendant based on or introduce

evidence to support a joint-tortfeasor apportionment theory (as

presented    in   the   second   part    of    Plaintiff’s   “Computation   of

Damages” (Docket Entry 104-4 at 7–8)), and (B) must pay Defendant’s

reasonable    expenses,     including         attorney’s   fees,   caused   by

Plaintiff’s failure to comply with the Court’s order requiring

Defendant to properly supplement its initial disclosure regarding

its damages computation, and DENIED IN PART AS MOOT, as to the

remaining requests for relief therein.

     IT IS FURTHER ORDERED that the First Motion (Docket Entry 90)

is DENIED AS MOOT.

     IT IS FURTHER ORDERED that, on or before June 1, 2021,

Defendant shall serve Plaintiff with a statement of the reasonable

expenses, including attorney’s fees, caused by Plaintiff’s failure

to comply with the Court’s prior order requiring Plaintiff to

                                        24




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 24 of 26
properly supplement its initial disclosure regarding its damages

computation.   Failure by Defendant to comply with this order shall

result in the denial of any expense-shifting.

     IT IS FURTHER ORDERED that, on or before June 15, 2021,

Plaintiff shall file EITHER (A) a notice agreeing to pay the

expenses claimed by Defendant in the statement served on Plaintiff,

OR (B) a memorandum of no more than five pages contesting the

reasonableness of the amount of expenses claimed by Defendant,

along with a certification that counsel for Plaintiff, on or before

June 8, 2021, served a written summary of any objections to the

reasonableness of the expenses claimed by Defendant on counsel for

Defendant and that counsel for Plaintiff thereafter consulted in

good faith with counsel for Defendant via telephone or in-person

about those objections but the parties failed to reach agreement

about the amount of Defendant’s reasonable expenses.          Failure by

Plaintiff to comply with this order shall result in the awarding to

Defendant of the expenses claimed in the statement served on

Plaintiff, upon Defendant’s filing of that statement with the

Court.

     IT IS FURTHER ORDERED that, on or before June 22, 2021,

Defendant shall file any response of no more than five pages to any

memorandum timely filed by Plaintiff.         Failure by Defendant to

comply with this order shall result in the denial of an award of

any expenses contested by Plaintiff in its memorandum.


                                   25




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 25 of 26
     IT IS FURTHER ORDERED that, on or before June 29, 2021,

Plaintiff may file any reply of no more than three pages to any

response timely filed by Defendant.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
May 25, 2021




                                   26




   Case 1:16-cv-01377-WO-LPA Document 130 Filed 05/25/21 Page 26 of 26
